Citation Nr: 1032432	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic right elbow 
condition, to include arthritis.

2.  Entitlement to service connection for a chronic left elbow 
condition, to include arthritis.

3.  Entitlement to service connection for a chronic right 
shoulder condition, to include arthritis.

4.  Entitlement to service connection for a chronic left shoulder 
condition, to include arthritis.

5.  Entitlement to service connection for a right knee condition, 
to include arthritis.

6.  Entitlement to service connection for a left knee condition, 
to include arthritis.

7.  Entitlement to service connection for a chronic back 
condition, to include arthritis.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 
1960 and from February 1960 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2003 and August 2003 rating decisions of the 
Waco, Texas Department of Veterans' Affairs (VA) Regional Office 
(RO).  This case has since been transferred to the VARO in 
Winston-Salem, North Carolina.

A June 1999 rating decision denied the Veteran's claim for 
service connection for hypertension as not being well grounded.  
The Veterans Claims Assistance Act became effective in 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing legislation is 
applicable to the Veteran's claim and essentially eliminates the 
requirement that a claimant submit evidence of a well-grounded 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  If 
a claim was denied as not well grounded which became final during 
the period beginning on July 14, 1999, and ending on November 9, 
2000, and was denied or dismissed as not well grounded, the RO 
may readjudicate these cases as if the denial or dismissal had 
not been made.  Here, the RO reconsidered this claim based on the 
evidence found in the service treatment records.  After 
additional development, the RO subsequently denied service 
connection for hypertension on the merits.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in October 2008.  A transcript of 
that hearing has been associated with the claims file.  

In an August 2009 decision, the Board granted service connection 
for the issue of a chronic neck condition, effectuated by an 
April 2010 rating decision.  Thus, as this issue was granted in 
full, it is not in appellate status before the Board and need not 
be addressed further.  The Board also denied service connection 
for an eye disability, to include myopia.  As Board decisions are 
final when issued, this matter is also not in appellate status 
and need not be addressed further.  See 38 U.S.C.A. § 7104.  The 
Board also remanded the remaining issues of service connection 
for bilateral chronic elbow condition, bilateral chronic shoulder 
condition, a bilateral knee condition, chronic back condition, 
and arthritis for additional development.  

The issue of service connection for hypertension is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is competent to attest to the football injuries 
to the bilateral elbows, bilateral shoulders, bilateral knees and 
back he sustained in service and the continual symptoms of pain 
for each thereafter, however, he is not competent to testify that 
his football injuries are related to his currently diagnosed 
bilateral elbow, bilateral shoulder, left knee or back 
conditions.  

2.  Taken as a whole, the evidence of record demonstrates that 
the Veteran statements of a continuity of symptoms resulting from 
football injuries to the bilateral elbows, bilateral shoulders, 
bilateral knees and back in service and since his active service 
are not credible.  

3.  The probative evidence of record reflects that the Veteran's 
currently diagnosed conditions of the bilateral elbows, bilateral 
shoulders, bilateral knees and back did not originate in service 
or for many years thereafter and are not related to any incident 
during active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
conditions of the bilateral elbows, bilateral shoulders, 
bilateral knees and back, are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the May 2003 and August 2003 rating 
decisions, he was provided notice of the VCAA in April 2003 and 
June 2003.  Additional VCAA letters were sent in February 2007 
and September 2009.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice in 
March 2006, April 2006, February 2007 and April 2009, pertaining 
to the downstream disability rating and effective date elements 
of his claims, with subsequent re-adjudication in April 2006 and 
April 2010 Supplemental Statements of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, a VA examination and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifested to a compensable 
degree within one year after discharge from service. 38 U.S.C.A. 
§ 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 
1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Chronic Right and Left Elbow Condition, to Include Arthritis

The Veteran contends that his bilateral elbow condition was 
incurred during his active service.  During an October 2008 
Travel Board hearing, the Veteran testified that he played in 
intramural sports for 13 years during his active service, 
including football.  He stated that, during this time he played 
football, he was a running back and absorbed blunt force trauma 
in the elbows, shoulders and neck but had continued to play 
football, even while injured, throughout the 13 years with 
limited protective gear.  The Veteran testified that his elbow 
symptoms continued since his retirement from active service for 
approximately 32 years and, since that time, his civilian 
occupations did not include any strenuous activity and he did not 
continue to play football after his active service.  

In a May 2004 lay statement, Sergeant Major, J.J.W. Sr. reported 
that he observed the Veteran playing football during the 1970's 
on numerous occasions and witnessed the Veteran's collision with 
another person during one game, in which he sustained injuries to 
the knees and shoulders.  In a June 2004 lay statement, A.M.C. 
reported that he had played football with the Veteran in the 
1960's and witnessed that he continued to play football despite 
being injured several times.  

Service treatment reports reflect that the Veteran was treated 
for an injury to the right elbow in June 1971, diagnosed as a 
soft tissue injury to the right elbow.  An August 1971 football 
physical noted that the Veteran was cleared to play football.  In 
November 1962 report of medical history, the Veteran noted a 
history of painful or "trick" shoulder or elbow, specified as a 
left shoulder injury by the service examiner.  A January 1977 
report of medical history also noted a history of painful or 
"trick" shoulder or elbow, specified as aches and pain in the 
right shoulder for the past 1-2 years by the service examiner.  
In a July 1977 report of medical history, the Veteran noted a 
history of painful or "trick" shoulder or elbow, specified as a 
shoulder problem by the Veteran.  In both January 1977 and July 
1977 retirement examinations, a clinical evaluation found no 
abnormalities of the upper extremities.  

Private medical records from August 1995 to March 2009 and VA 
outpatient treatment reports from December 2003 to January 2007 
reflect that the Veteran was treated for and diagnosed with 
muscle pain in the arm, diagnosed as myositis, in August 2000, 
right and left arm pain in March 2003, complaints of bilateral 
hand pain with the Veteran believing he had tennis elbow in April 
2004, degenerative joint disease of unspecified joints in January 
2005 and complaints of joints aching since playing football in 
service in January 2007.  

In an April 2010 VA examination, the Veteran reported that he 
developed pain in the elbows from playing football and was 
treated in sick call during his active service for such.  He 
stated that he dislocated the right elbow several times and the 
left elbow on one occasion and he has had pain in both elbows 
ever since that time.  The Veteran was diagnosed with 
degenerative joint disease of the bilateral elbows.  The examiner 
opined that it was less likely than not the right and left elbow 
tendonitis with moderate degenerative changes had their onset 
during the Veteran's military service.  The examiner explained 
that the Veteran had a minor injury to the right elbow while in 
service, there was no injury to the left elbow in service could 
be found, there was no documentation of problems with the elbow 
following his discharge from service and he did not report 
problems with the elbows on his retirement physical.  

After a review of the record, the Board concludes that 
entitlement to service connection for a chronic right elbow 
condition, to include arthritis, and a chronic left elbow 
condition, to include arthritis, is not warranted.  

The Board notes the Veteran's has current diagnoses of right and 
left elbow tendonitis with moderate degenerative changes and 
degenerative joint disease of the bilateral elbows.  The post-
service medical evidence of record also reflects that, while the 
Veteran was treated for arm pain as early as August 2000 and 
complaints of tennis elbow as early as April 2004, a right or 
left elbow condition was not initially diagnosed until the April 
2010 VA examination.  Service treatment records reflect that, 
while the Veteran played sports in service, including football, 
he was treated on one occasion for an injury to the right elbow 
in June 1971, diagnosed as a soft tissue injury to the right 
elbow with no subsequent complaints right or left elbow problems 
and no clinical findings of right or left elbow conditions upon 
separation from active service.  Moreover, the Board finds that 
there is no lay or medical evidence in the record of a nexus 
between a currently diagnosed right and left elbow tendonitis 
with moderate degenerative changes or degenerative joint disease 
of the bilateral elbows and the Veteran's active service.  In 
this regard, the Board notes that the April 2010 VA examiner 
opined that it was less likely than not the right and left elbow 
tendonitis with moderate degenerative changes had their onset 
during the Veteran's military service, with a supporting adequate 
rationale, based upon a review of the claims file, the history 
provided by the Veteran and an examination of the Veteran.

With respect to the Veteran's statements that his bilateral elbow 
condition symptoms began during his active service and he 
continued to have problems since that time, the Board notes that 
the Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the needed 
evidence of a nexus between the current disability and the 
disease or injury in service.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  The Board must, however, weigh a veteran's 
reports against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Board acknowledges the Veteran's statements that his current 
bilateral elbow condition began during his active service he 
continued to have problems since that time, however, the Veteran 
is not competent to specify that the injuries he sustained to the 
elbows in service are related to his currently diagnosed right 
and left elbow tendonitis with moderate degenerative changes and 
degenerative joint disease of the bilateral elbows, as this would 
constitute a medical conclusion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (a lay person is not competent to render an 
opinion regarding the diagnosis or etiology of a disease or 
injury; however, a lay witness can provide and "eye-witness" 
account of the visible symptoms).  

While the Veteran's lay statements of a continuity of symptoms 
are found to be competent, the Board finds that his statements 
are not credible as they are and inconsistent with the other 
evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 
84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (Board is entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  In this regard, the 
Board points out that that the record is replete with medical 
evidence contemporaneous to the Veteran's active service and 
thereafter which does not reflect a continuity of symptomatology 
of a chronic bilateral elbow condition either during the 
Veteran's active service or thereafter, as he was treated on one 
occasion for a right elbow injury with no subsequent complaints 
or treatment of any elbow condition during his active service or 
for many years following his retirement.  In fact, the post 
service medical evidence of record, including private medical 
records dating back to August 1995, reflect complaints of arm 
pain beginning in 2000 and the Veteran had not reported any 
chronic bilateral elbow condition to any medical provider, 
private or VA, until April 2004, when he reported he thought he 
might have tennis elbow in regard to treatment for his bilateral 
hands, and he was not diagnosed with a bilateral elbow condition 
until the April 2010 VA examination.  See Savage v. Gober, 10 
Vet. App. 488, 496-97 (1997) ("in a merits context the lack of 
evidence of treatment may bear on the credibility of the evidence 
of continuity").  

Therefore, as there is no credible and probative evidence of a 
nexus between the Veteran's active service and any currently 
diagnosed right and left elbow tendonitis with moderate 
degenerative changes and degenerative joint disease of the 
bilateral elbows, the preponderance of the evidence is against a 
finding that the Veteran's current right and left elbow 
tendonitis with moderate degenerative changes and degenerative 
joint disease of the bilateral elbows is related to his active 
military service.  Therefore, the claims for service connection 
for a chronic right elbow condition, to include arthritis, and a 
chronic left elbow condition, to include arthritis, is denied.

Chronic Right and Left Shoulder Condition, to Include Arthritis

The Veteran contends that his bilateral shoulder condition was 
incurred during his active service.  During an October 2008 
Travel Board hearing, the Veteran testified that he played in 
intramural sports for 13 years during his active service, 
including football.  He stated that, during this time he played 
football, he was a running back and absorbed blunt force trauma 
in the elbows, shoulders and neck but had continued to play 
football, even while injured, throughout the 13 years with 
limited protective gear.  The Veteran reported that he sustained 
many dislocated shoulders throughout the 13 year period he was 
playing football in service.  He also testified that his 
bilateral shoulder symptoms continued since his retirement from 
active service for approximately 32 years and that he continued 
to have soreness in the shoulders, specifically in the right 
shoulder, since his active service, with problems including 
moving and lifting the shoulder.  Finally, the Veteran stated 
that since his retirement from active service, his civilian 
occupations did not include any strenuous activity and he did not 
continue to play football after his active service. 

In a May 2004 lay statement, Sergeant Major, J.J.W. Sr. reported 
that he observed the Veteran playing football during the 1970's 
on numerous occasions and witnessed the Veteran's collision with 
another person during one game in which he sustained injuries to 
the knees and shoulders.  Sergeant Major, J.J.W. Sr. also stated 
that these injuries continued to affect the Veteran today.  In a 
June 2004 lay statement, A.M.C. reported that he had played 
football with the Veteran in the 1960's and witnessed that he 
continued to play football despite being injured several times.  

Service treatment reports reflect that in October 1962, the 
Veteran was treated for a contusion to the left supraspinatous 
area also diagnosed as a contusion to the left shoulder.  In a 
November 1962 reenlistment examination, a clinical evaluation 
revealed an abnormality of the upper extremities, noted as a 
fractured left shoulder in 1962 with no sequelae.  In a November 
1962 report of medical history, the Veteran noted a history of 
painful or "trick" shoulder or elbow, specified by the service 
examiner as a left shoulder injury in October 1962, with soreness 
during movement since.  In November 1976, the Veteran was treated 
for complaints of right shoulder pain and a history of shoulder 
problems was noted.  A January 1977 report of medical history 
also noted a history of painful or "trick" shoulder or elbow, 
specified by the service examiner as aches and pain in the right 
shoulder for the past 1-2 years.  In a July 1977 report of 
medical history, the Veteran noted a history of painful or 
"trick" shoulder, as specified by the Veteran.  In both January 
1977 and July 1977 retirement examinations, a clinical evaluation 
found no abnormalities of the upper extremities.  

Private medical records from August 1995 to March 2009 and VA 
outpatient treatment reports from December 2003 to January 2007 
reflect that the Veteran was initially provided an x-ray for 
persistent left shoulder pain in April 1998, with reports of a 
fall two years earlier.  The x-ray demonstrated soft tissue 
calcification adjacent to the greater tuberosity of the humeral 
head, consistent with calcific peritendinitis.  He was 
subsequently treated for muscle pain in the arm in August 2000, 
diagnosed as myositis, right and left arm pain in March 2003, 
shoulder pain in December 2003, complaints of right shoulder pain 
since playing football as a teenager in February 2004, 
degenerative joint disease of unspecified joints in January 2005, 
shoulder pain, diagnosed as degenerative joint disease in July 
2006, shoulder pain in January 2007 and complaints of joints 
aching since playing football in service in January 2007.  

In an April 2010 VA examination, the Veteran reported that he 
developed pain in the shoulders from playing football.  He stated 
that he dislocated the right shoulder several times  which was 
popped back into the joint each time and left to heal.  The 
Veteran reported having pain in both shoulders ever since that 
time.  The Veteran was diagnosed with tendinitis of the bilateral 
shoulders.  The examiner opined that it was less likely than not 
the right and left shoulder tendinitis had their onset during the 
Veteran's military service.  The examiner explained that the 
Veteran's retirement physical report of medical history in 
January 1977 reported a 1-2 year history of aches and pains in 
the right shoulder, however, there was no documentation of 
further problems with the shoulder following discharge from 
service.  The examiner also concluded that there was minor injury 
to the left shoulder while in service, however, there was no 
evidence of an ongoing problem with the left shoulder following 
his discharge from service.  

After a review of the record, the Board concludes that 
entitlement to service connection for a chronic right shoulder 
condition, to include arthritis, and a chronic left shoulder 
condition, to include arthritis, is not warranted.  

The Board notes the Veteran's has current diagnoses of right and 
left shoulder tendonitis and degenerative joint disease.  The 
post-service medical evidence of record also reflects that, a 
left shoulder condition was initially treated in April 1998 for 
persistent left shoulder pain with reports of a fall two years 
earlier.  Service treatment records reflect that, while the 
Veteran played sports in service, including football, and was 
treated for right and left shoulder problems and complaints from 
October 1962 up until his retirement examinations in January 1977 
and July 1977, there were no clinical findings of right or left 
shoulder conditions upon the Veteran's separation from active 
service.  Moreover, the Board finds that there is no lay or 
medical evidence in the record of a nexus between a currently 
diagnosed right and left shoulder tendonitis or degenerative 
joint disease and the Veteran's active service.  In this regard, 
the Board notes that the April 2010 VA examiner opined that it 
was less likely than not the right and left shoulder tendonitis 
had their onset during the Veteran's military service, with a 
supporting adequate rationale, based upon a review of the claims 
file, the history provided by the Veteran and an examination of 
the Veteran.

With respect to the Veteran's statements that his bilateral 
shoulder condition symptoms began during his active service and 
he continued to have problems since that time, the Board notes 
that the Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the needed 
evidence of a nexus between the current disability and the 
disease or injury in service.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  The Board must, however, weigh a veteran's 
reports against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Board acknowledges the Veteran's statements and the May 2004 
statements from Sergeant Major J.J.W. Sr., that the Veteran's 
current bilateral shoulder condition began during his active 
service he continued to have problems since that time, however, 
the neither person is competent to specify that the injuries the 
Veteran sustained to the shoulders in service are related to his 
currently diagnosed right and left shoulder tendonitis and 
degenerative joint disease, as these would constitute medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(a lay person is not competent to render an opinion regarding the 
diagnosis or etiology of a disease or injury; however, a lay 
witness can provide and "eye-witness" account of the visible 
symptoms).  

While the Veteran's lay statements of a continuity of symptoms 
are found to be competent, the Board finds that his statements 
are not credible as they are and inconsistent with the other 
evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 
84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (Board is entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  In this regard, the 
Board points out that that the record is replete with medical 
evidence contemporaneous to the Veteran's active service and 
thereafter which does not reflect a continuity of symptomatology 
of a chronic bilateral shoulder condition upon separation from 
the Veteran's active service and thereafter, as there were no 
clinical findings of a right or left shoulder condition upon 
separation from service and no subsequent complaints or treatment 
of any shoulder condition for many years following his 
retirement.  In fact, the post service medical evidence of 
record, including private medical records dating back to August 
1995, reflect complaints of persistent left shoulder pain 
initially in April 1998, with a notation of a fall two years 
earlier, and the Veteran had not reported any chronic bilateral 
shoulder condition to any treatment provider in the medical 
evidence of record until February 2004.  See Savage v. Gober, 10 
Vet. App. 488, 496-97 (1997) ("in a merits context the lack of 
evidence of treatment may bear on the credibility of the evidence 
of continuity").  

Therefore, as there is no credible and probative evidence of a 
nexus between the Veteran's active service and any currently 
diagnosed right and left shoulder tendonitis and degenerative 
joint disease of the bilateral shoulders, the preponderance of 
the evidence is against a finding that the Veteran's current 
right and left shoulder tendonitis and degenerative joint disease 
of the bilateral shoulders is related to his active military 
service.  Therefore, the claims for service connection for a 
chronic right shoulder condition, to include arthritis, and a 
chronic left shoulder condition, to include arthritis, is denied.

Right and Left Knee Condition, to Include Arthritis

The Veteran contends that his bilateral knee condition was 
incurred during his active service.  During an October 2008 
Travel Board hearing, the Veteran testified that he played in 
intramural sports for 13 years during his active service, 
including football.  He stated that, during this time he played 
football, he was a running back and sustained several injuries to 
the knees but had continued to play football, even while injured, 
throughout the 13 years with limited protective gear.  He also 
testified that his bilateral knee symptoms continued since his 
retirement from active service for approximately 32 years, and, 
since that time, his civilian occupations did not include any 
strenuous activity and he did not continue to play football after 
his active service. 

In a May 2004 lay statement, Sergeant Major, J.J.W. Sr. reported 
that he observed the Veteran playing football during the 1970's 
on numerous occasions and witnessed the Veteran's collision with 
another person during one game in which he sustained injuries to 
the knees and shoulders.  Sergeant Major, J.J.W. Sr. also stated 
that these injuries continued to affect the Veteran today.  In a 
June 2004 lay statement, A.M.C. reported that he had played 
football with the Veteran in the 1960's and witnessed that he 
continued to play football despite being injured several times.  

Service treatment reports reflect that the Veteran was treated 
for an injured right leg from being tackled while playing 
football in October 1973, although no knee injury was specified.  
In January 1970, he was treated for an injury to the left knee 
from a fall, noted as a twisted left knee with a provisional 
diagnosis of rule out medial meniscus.  Later in January 1970, 
the Veteran was provided a provisional diagnosis of a left knee 
sprain.  He was treated for left knee pain and swelling and pain 
in June 1973, diagnosed as questionable traumatic arthritis, 
although a June 1973 x-ray reflects the left knee was within 
normal limits.  In a January 1977 report of medical history, the 
Veteran reported a history of arthritis, rheumatism or bursitis, 
specified by the service medical examiner as post-traumatic 
arthritis of the left ankle.  In both January 1977 and July 1977 
retirement examinations, a clinical evaluation found no 
abnormalities of the lower extremities.  

Private medical records from August 1995 to March 2009 and VA 
outpatient treatment reports from December 2003 to January 2007 
reflect that the Veteran was initially treated in February 2004 
for complaints of pain in the knees since playing football as a 
teenager, with a diagnosis of questionable degenerative joint 
disease.  He was subsequently treated for and diagnosed with 
degenerative joint disease of the knees, osteoarthritis, knee 
arthralgia, chronic left knee pain, complaints of pain in the 
knees and complaints of pain in the joints since he played 
football for 15 years in service.  

In an April 2010 VA examination, the Veteran reported having 
developed pain in both knees from playing football, for which he 
was treated in sick call in service.  He stated that the left 
knee had been dislocated once, snapped back into place and left 
to heal and he has had constant pain in both knees ever since.  
The Veteran was diagnosed with bursitis of the left knee and the 
examiner found no pathology on which to render a diagnosis of the 
right knee.  The examiner opined that it was less likely than not 
that the left knee bursitis with mild degenerative changes had 
its onset in service.  He explained that the Veteran had a left 
knee injury while in service and one complaint three years later 
while in service, although he did not report a problem with his 
knee on the retirement physical and there was no mention of knee 
pain in the claims file following discharge from service until 
2005.  The examiner concluded that because it was unknown what 
happened to the left knee during the 29 years following his 
discharge from service, his current left knee condition could not 
be said to be related to his service injury.  

After a review of the record, the Board concludes that 
entitlement to service connection for right knee condition, to 
include arthritis, and a left knee condition, to include 
arthritis, is not warranted.  

The Board notes the Veteran's has current diagnoses of right and 
left knee degenerative joint disease and left knee bursitis with 
mild degenerative changes.  The post service medical evidence of 
record also reflects that, a right or left shoulder condition was 
initially treated in February 2004 for complaints of pain in the 
knees since playing football as a teenager, with a diagnosis of 
questionable degenerative joint disease.  Service treatment 
records reflect that, while the Veteran played sports in service, 
including football, and was treated for a right leg injury in 
October 1963, not specified include the knee, and left knee 
problems and complaints in January 1970 and June 1973, there was 
no treatment for any chronic right or left knee conditions in 
service and there were no clinical findings of right or left knee 
conditions upon the Veteran's separation from active service.  

Moreover, the Board finds that there is no lay or medical 
evidence in the record of a nexus between a currently diagnosed 
right and left knee degenerative joint disease and left knee 
bursitis with mild degenerative changes and the Veteran's active 
service.  In this regard, the Board notes that the April 2010 VA 
examiner opined that it was less likely than not the Veteran's 
left knee bursitis with mild degenerative changes had its onset 
during the Veteran's military service, with a supporting adequate 
rationale, based upon a review of the claims file, the history 
provided by the Veteran and an examination of the Veteran.  

The Board finds that while the VA examiner noted there was no 
mention of knee pain in the claims file following discharge from 
service until 2005, when the Veteran had complained of problems 
in the knees in 2004, his conclusions and rationale are still 
adequate as they are consistent with the medical evidence of 
record which demonstrates no treatment for either knee for 
approximately 27 years following the Veteran's retirement from 
active service.  

With respect to the Veteran's statements that his bilateral knee 
condition symptoms began during his active service and he 
continued to have problems since that time, the Board notes that 
the Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the needed 
evidence of a nexus between the current disability and the 
disease or injury in service.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  The Board must, however, weigh a veteran's 
reports against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Board acknowledges the Veteran's statements and the May 2004 
statements from Sergeant Major J.J.W. Sr., that the Veteran's 
current bilateral knee condition began during his active service 
he continued to have problems since that time, however, the 
neither person is competent to specify that the injuries the 
Veteran sustained to the knees in service are related to his 
currently diagnosed right and left knee degenerative joint 
disease and left knee bursitis, as these would constitute medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(a lay person is not competent to render an opinion regarding the 
diagnosis or etiology of a disease or injury; however, a lay 
witness can provide and "eye-witness" account of the visible 
symptoms).  

While the Veteran's lay statements of record are found to be 
competent, the Board finds that his statements are not credible 
as they are and inconsistent with the other evidence of record.  
See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence).  In this regard, the Board points out that that the 
record is replete with medical evidence contemporaneous to the 
Veteran's active service and thereafter which does not reflect a 
continuity of symptomatology of a chronic bilateral knee 
condition upon separation from the Veteran's active service and 
thereafter, as there were no clinical findings of a right or left 
knee condition upon the Veteran's separation from service and no 
subsequent complaints or treatment of any knee condition for many 
years following his retirement from active service.  In fact, the 
post service medical evidence of record, including private 
medical records dating back to August 1995, reflects complaints 
of knee pain initially in February 2004, and the Veteran had not 
reported any chronic bilateral knee condition to any treatment 
provider in the medical evidence of record until February 2004.  
See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a 
merits context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity").  

Therefore, as there is no credible and probative evidence of a 
nexus between the Veteran's active service and any currently 
diagnosed right and left knee degenerative joint disease and left 
knee bursitis, the preponderance of the evidence is against a 
finding that the Veteran's current right and left knee 
degenerative joint disease and left knee bursitis is related to 
his active military service.  Therefore, the claims for service 
connection for a right knee condition, to include arthritis, and 
a left knee condition, to include arthritis, is denied.

Chronic Back Condition, to Include Arthritis

The Veteran contends that his chronic back condition was incurred 
during his active service.  During an October 2008 Travel Board 
hearing, the Veteran testified that he played in intramural 
sports for 13 years during his active service, including 
football.  He stated that, during this time he played football, 
he was a running back and he sustained injuries to his back but 
had continued to play football, even while injured, throughout 
the 13 years with limited protective gear.  The Veteran reported 
that he sustained many dislocated shoulders throughout the 13 
year period he was playing football in service.  He also 
testified that his bilateral shoulder symptoms continued since 
his retirement from active service for approximately the past 32 
years and, notably, his back has been sore since his time in 
active service.  Finally the Veteran stated that, since his 
retirement from active service, his civilian occupations did not 
include any strenuous activity and he did not continue to play 
football after his active service. 

In a May 2004 lay statement, Sergeant Major, J.J.W. Sr. reported 
that he observed the Veteran playing football during the 1970's 
on numerous occasions and witnessed the Veteran's collision with 
another person during one game in which he sustained injuries to 
the knees and shoulders.  Sergeant Major, J.J.W. Sr. also stated 
that these injuries continued to affect the Veteran today.  In a 
June 2004 lay statement, A.M.C. reported that he had played 
football with the Veteran in the 1960's and witnessed that he 
continued to play football despite being injured several times.  

Service treatment reports reflect that the Veteran was treated 
for an acute lumbar sprain and spasm of the paravertebral muscles 
in May 1969.  He was subsequently treated for lower back pain in 
September 1970.  In a January 1977 report of medical history, the 
Veteran reported a history of recurrent back pain, although a 
January 1977 examination reflects no clinical findings of a back 
abnormality.  He was treated for complaints of low back pain in 
April 1977.  In a July 1977 report of medical history, no history 
of recurrent back pain was reported and the July 1977 retirement 
examination reflects no findings of a back abnormality upon 
clinical evaluation.  

Private medical records from August 1995 to March 2009 and VA 
outpatient treatment reports from December 2003 to January 2007 
reflect that the Veteran was initially provided an MRI of the 
lumbar spine in May 1998 pursuant to a history of left spine 
tenderness and bilateral sciatica for three weeks.  The MRI 
results reflect mild spondylitic changes with evidence of facet 
joint arthropathy at L4-5 and at L5-S1.  The Veteran was 
subsequently treated for and diagnosed with herniated nucleus 
pulposus of the lumbar spine, a history of low back pain, 
complaints that his joints have been aching since he played 
football for 15 years in service, low back pain/strain/sprain, 
back pain and degenerative joint disease for unspecified joints.  
A September 2006 x-ray of the lumbosacral spine was noted to be 
normal.  An October 2006 MRI report noted mild degenerative 
changes involving the lumbar spine without evidence of disk 
extrusions, no foraminal nerve root impingement and moderate 
central canal stenosis at the L4-5 level, secondary to 
combination of spondylotic and diskogenic degenerative findings.  

In an April 2010 VA examination, the Veteran reported that his 
lumbar spine pain developed gradually in the 1970's and he has 
had constant pain in the back, including the low back, ever since 
that time.  He also reported a history of trauma to the spine 
occurred in the 1980's when he was lifting an developed sudden 
pain in the neck and low back which has been more severe ever 
since that time.  The Veteran was diagnosed with lumbago of the 
lumbar spine.  The examiner found that it was not more likely 
than not that the lumbar spine lumbago had its onset in the 
Veteran's military service.  The examiner explained that the 
Veteran had one minor incident of back pain while in service, 
that there was no recurrence of back pain in service and that 
there was no documentation of low back pain in the claims file 
until 2006.  

After a review of the record, the Board concludes that 
entitlement to service connection for a chronic back condition, 
to include arthritis, is not warranted.  

The Board notes the Veteran's has current diagnoses of lumbago, 
mild spondylitic changes with evidence of facet joint arthropathy 
at L4-5 and at L5-S1, herniated nucleus pulposus of the lumbar 
spine, low back pain/strain/sprain, back pain, mild degenerative 
changes involving the lumbar spine without evidence of disk 
extrusions and moderate central canal stenosis at the L4-5 level, 
secondary to combination of spondylotic and diskogenic 
degenerative findings.  

The post-service medical evidence of record also reflects that, a 
chronic back condition was initially treated in May 1998 pursuant 
to a history of left spine tenderness and bilateral sciatica for 
three weeks.  Service treatment records reflect that, while the 
Veteran played sports in service, including football, and was 
treated for low back pain in May 1969, September 1970, and April 
1977 with reports of recurrent back pain in a January 1977 report 
of medical history, there were no clinical findings of a chronic 
back condition upon the Veteran's separation from active service 
in either the January 1977 or July 1977 retirement examinations.  
In addition, the Veteran did not report a history of recurrent 
back pain or complaints of a back problem upon his retirement 
from active service in July 1977.  

Moreover, the Board finds that there is no lay or medical 
evidence in the record of a nexus between a currently diagnosed 
back condition and the Veteran's active service.  In this regard, 
the Board notes that the April 2010 VA examiner opined that it 
was not more likely than not that the lumbar spine lumbago had 
its onset in the Veteran's military service, with a supporting 
adequate rationale, based upon a review of the claims file, the 
history provided by the Veteran and an examination of the 
Veteran.  

The Board finds that while the VA examiner noted there was no 
mention of back pain in the claims file following discharge from 
service until 2006 when the Veteran had received a lumbar MRI in 
May 1998, his conclusions and rationale are still adequate as 
they are consistent with the rest of the medical evidence of 
record which demonstrates no treatment for a back condition for 
approximately 21 years following the Veteran's retirement from 
active service.  

With respect to the Veteran's statements that his chronic back 
condition symptoms began during his active service and he 
continued to have problems since that time, the Board notes that 
the Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the needed 
evidence of a nexus between the current disability and the 
disease or injury in service.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  The Board must, however, weigh a veteran's 
reports against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Board acknowledges the Veteran's statements that his current 
chronic back condition began during his active service and he 
continued to have problems since that time, however, he is not 
competent to specify that the back injury and low back pain in 
service are related to his currently diagnosed back condition, as 
this would constitute a medical conclusion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not 
competent to render an opinion regarding the diagnosis or 
etiology of a disease or injury; however, a lay witness can 
provide and "eye-witness" account of the visible symptoms).  

While the Veteran's lay statements of a continuity of symptoms 
are found to be competent, the Board finds that his statements 
are not credible as they are internally inconsistent and 
inconsistent with the other evidence of record.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence).  
In this regard, the Board notes that the Veteran reported to the 
April 2010 VA examiner that he had a history of trauma to the 
spine in the 1980's in addition to his reports of a gradual onset 
of low back pain in service in the 1970's, whereas he previously 
had only stated that he sustained injuries to the back during his 
active service and has had pain since that time.  

The Board also points out that that the record is replete with 
medical evidence contemporaneous to the Veteran's active service 
and thereafter which does not reflect a continuity of 
symptomatology of a chronic back condition upon separation from 
active service and thereafter, as there were no clinical findings 
of a back condition upon the Veteran's separation from service 
and no subsequent complaints or treatment of any back condition 
for many years following his retirement from active service.  In 
fact, the post service medical evidence of record, including 
private medical records dating back to August 1995, reflect 
treatment for the back initially in May 1998, and the Veteran had 
not reported any chronic back condition to any treatment provider 
in the medical evidence of record until May 1998.  See Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the 
lack of evidence of treatment may bear on the credibility of the 
evidence of continuity").  

Therefore, as there is no credible and probative evidence of a 
nexus between the Veteran's active service and any currently 
diagnosed back conditions, the preponderance of the evidence is 
against a finding that the Veteran's current back condition is 
related to his active military service.  Therefore, the claim for 
service connection for a chronic back condition, to include 
arthritis, is denied.

Conclusion

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  


ORDER

Service connection for a chronic right elbow condition, to 
include arthritis, is denied.

Service connection for a chronic left elbow condition, to include 
arthritis, is denied.

Service connection for a chronic right shoulder condition, to 
include arthritis, is denied.

Service connection for a chronic left shoulder condition, to 
include arthritis, is denied.

Service connection for a right knee condition, to include 
arthritis, is denied.

Service connection for a left knee condition, to include 
arthritis, is denied.

Service connection for a chronic back condition, to include 
arthritis, is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for hypertension.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his current 
hypertension began during his active service.  In an October 2008 
Travel Board hearing, the Veteran testified that he had been on 
hypertension medication for approximately 20 years.  

Service treatment reports reflect that upon entry into active 
service the Veteran's blood pressure was recorded at 116/64.  
Subsequently his blood pressure was noted to be 140/90 in 
December 1976.  In the January 1977 retirement examination, the 
Veteran's blood pressure was recorded as 130/82.  He was noted to 
have a blood pressure reading of 146/110 in April 1977.  Finally, 
the Veteran's blood pressure was recorded as 128/64 in the July 
1977 retirement examination.  

Private medical records from August 1995 to March 2009 and VA 
outpatient treatment reports from December 2003 to January 2007 
reflect that the Veteran was treated for and diagnosed with 
hypertension, initially recorded in a March 2003 private medical 
record.  Private medical records also noted that the onset of the 
Veteran's hypertension was in 1977.  

In considering the blood pressure recordings in service, the 
current diagnosis of hypertension with onset noted to be in 1977 
and the Veteran's lay contentions that this disability has 
existed since his active service and he has been on hypertension 
medication for the past 20 years, the Board finds that a VA 
examination is necessary to obtain an opinion as to whether the 
Veteran's hypertension disability is related to or caused by his 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 
Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 
1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his current hypertension, 
if found to be present.  The claims folder 
and a copy of this remand are to be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
examination report is to contain a 
notation that the examiner reviewed the 
claims file, to include service treatment 
reports showing high blood pressure 
recordings in 1976 and 1977.  The 
examination is to include a review of the 
Veteran's history and current complaints, 
as well a comprehensive evaluation and any 
tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current 
diagnosis of hypertension or a relation 
condition?  If so, please specify the 
diagnosis (or diagnoses).

b.  If the examiner finds that the Veteran 
has a current diagnosis of hypertension, 
is it at least as likely as not (50 
percent or greater probability):  (i) that 
such condition had its onset during the 
Veteran's periods of active duty from 
either January 1957 to January 1960 or 
from February 1960 to July 1977; or, (ii) 
that such disorder was caused by any 
incident or event that occurred during 
such periods (i.e. considering the high 
blood pressure readings in 1976 and 1977)?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


